Title: From James Madison to Alexander J. Dallas, 30 May 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier May 30. 1815
                    
                    Since my last I have recd. the inclosed from the two W. Contractors.
                    I have determined to set out for Washington on the 1st. of June, and shall probably have the pleasure of being with you, on Monday next, if not sooner. It may be expected that by that time the multiplying arrivals from Europe, will put us in possession of the state of things there, which ought to influence measures here. Another consideration is that a decision on the case produced by the Act establishing the navy Board, may be more satisfactory, if made with the advantages on the spot, than if made without them. I cannot but hope that the Constitutional relation of the Scy. of the navy to the Executive, and the legal relation of the Board to the former, will furnish a ground for a decision that will be satisfactory. But I perceive with regret the subject has presented itself to the Commissioners, in some views that may be embarrassing. Where can be found most conveniently the Constitutions of the British admiralty and Navy Boards? The relations between them, might be of use on the occasion.
                    Be so good as to discontinue communications Hither after the rect. of this & to accept my affece. respects
                    
                        
                            James Madison
                        
                    
                